           Case 1:19-cv-02316-RC Document 112 Filed 09/09/21 Page 1 of 1




                                  United States District Court,
                                      District of Columbia


David Alan Carmichael, et al.                         )
                                                      )
       Plaintiffs                                     )
                                                      )   Case No: 19-CV-2316-RC
               v.                                     )
                                                      )   Re: ECF 99, 110, 111
Antony John Blinken, in his Offiicial                 )
       capacity as Secretary of State, et al.,        )
                                                      )
       Defendants                                     )


PLAINTIFF CARMICHAEL OBJECTION TO EX PARTE ORDER AND MOTION FOR
                       RECONSIDERATION


      1.    I begin typing this at 11:42 p.m., Sept. 9, 2021.

      2.    I object to the Court rubber-stamping everything the other party does. I just spent

the last three hours drafting a response to the Defendant’s motion 110 in accordance with the

discussions of my fellow plaintiffs. The docket showed no action by the Court during the time I

was typing it. I might have been able to respond within three hours of the Defendants’ filing but

for the crisis intervention counseling that I was providing up until about 8:30 p.m.

      3.    The Court, just prior to the late night submission of ours, gave an order again without

considering one party’s input.

      4.    Therefore, I move that the Court read our filing (ECF 111), a reconsider its order and

filing an order consistent with the Proposed Order that we provided (ECF 111-1)

s/David Alan Carmichael, September 9, 2021        11:49 p.m.
David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664
(757) 850-2672
david@freedomministries.life



                                                                                          p. 1 of 1
